DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,407,603. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,407,603 anticipates claim 11.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,407,603. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,407,603 recites a control unit that performs the method claimed by claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 16, 19, 21, 22, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishida (US 10,889,134 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 11, Ishida discloses a printing apparatus comprising: a first roller 71A configured to convey a print medium; a second roller 7C configured to convey the print medium conveyed by the first roller; a first driving unit 24 configured to drive the first roller; a second driving unit 26 configured to drive the second roller; a printing unit 8 configured to print on the print medium conveyed by the second roller; and a control unit 200 configured to control the first driving unit and the second driving unit, wherein in a case in which an error related to the first driving unit is detected by the control unit after a first print medium and a second print medium, which is to succeed the first print medium, are fed, the control unit continues driving of the second roller by the second driving unit and stops driving of the first roller by the first driving unit. See col. 9, line 51 – col. 12, line 3.
Regarding claim 12, Ishida discloses the printing apparatus according to claim 11, wherein when the control unit 200 detects another error related to the second driving unit 26, the control unit stops driving of the first roller by the first driving unit and driving of the second roller by the second driving unit. See col. 9, line 51 – col. 12, line 3.
Regarding claim 16, Ishida discloses the printing apparatus according to claim 11, further comprising a sensor 20D disposed between the first roller 71A and the second roller 7C, and configured to detect an edge of a print medium.
Regarding claim 19, Ishida discloses the printing apparatus according to claim 11, wherein when the error is detected, a recovery processing for the second driving unit is performed after the first print medium is discharged. Col. 10, line 57 – col. 12, line 3.
Regarding claim 21, Ishida discloses a control method of a printing apparatus that includes a first roller 71A configured to convey a print medium, a second roller 7C configured to convey the print medium conveyed by the first roller, a first driving unit 24 configured to drive the first roller, a second driving unit 26 configured to drive the second roller, and a printing unit 8 configured to print on the print medium conveyed by the second roller, the method comprising: controlling the first driving unit and the second driving unit, wherein in a case in which an error related to the first driving unit is detected after a first print medium and a second print medium, which is to succeed the first print medium, are fed, driving of the second roller by the second driving unit is continued and driving of the first roller by the first driving unit is stopped in the controlling. See col. 9, line 51 – col. 12, line 3.
Regarding claim 22, Ishida discloses the method according to claim 21, wherein when another error related to the second driving unit is detected, driving of the first roller by the first driving unit and driving of the second roller by the second driving unit are stopped in the controlling. See col. 9, line 51 – col. 12, line 3.
Regarding claim 25, Ishida discloses the method according to claim 21, wherein when the error is detected, a recovery processing for the second driving unit is performed after the first print medium is discharged. Col. 10, line 57 – col. 12, line 3.
Allowable Subject Matter
Claims 13-15, 17, 18, 20, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Curtis Mayes, can be reached at (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759